Exhibit 10.47

 

WHEN RECORDED RETURN TO:

William G. Ridenour, Esq.

Ridenour, Hienton, Harper, Kelhoffer,

Lewis & Garth, P.L.L.C.

201 North Central Ave., Suite 3300

Phoenix, Arizona 85004

 

LOAN MODIFICATION AGREEMENT

 

THIS AGREEMENT is entered into this 9th day of August, 2004, by and between the
ARIZONA STATE COMPENSATION FUND, a corporation established pursuant to Arizona
Revised Statutes § 23-981 et seq. (“Lender”) and CATALYTICA ENERGY SYSTEMS,
INC., a Delaware corporation (“Borrower”).

 

RECITALS:

 

A. Lender, by and through Bank One Trust Company, NA as investment manager for
and on behalf of Lender, is the owner and holder of a Promissory Note (“Note”)
dated March 18, 2002, in the original principal amount of $3,010,000.00, wherein
the Maker is Catalytica Energy Systems, Inc., a Delaware corporation.

 

B. The Note is secured by a Deed of Trust and Assignment of Rents (“Deed of
Trust”) dated March 18, 2002, and recorded March 20, 2002, at Recorder’s No.
20020286155, records of Maricopa County, Arizona, encumbering the property
(“Property”) legally described in the Deed of Trust. Borrower also executed a
Security Agreement dated March 18, 2002, and certain UCC-1 Financing Statements
securing the payment of the Note. The Deed of Trust and other documents
described above together with all documents signed in connection therewith and
securing the payment of the Note are hereinafter referred to in this Agreement
as the “Loan Documents.” Borrower, to further secure payment and performance of
the Loan Documents, executed an Agreement and provided a Letter of Credit to
Lender in the amount of $275,000.00 (“Letter of Credit”).

 

C. Borrower has requested Lender to enter into this Agreement. The Note, matures
in accordance with its terms on April 1, 2007, when the unpaid principal
balance, all accrued and unpaid interest, and any other amounts payable under
the Note or any other document or instrument securing the Note all become due
and payable. Borrower has requested that the maturity date of the Note be
extended for an additional two (2) years (to April 1, 2009). Borrower has
requested additional modifications to the Note, other than extension of the
maturity date, which include, but are not limited to, modifications to the
interest rate, monthly payments, and prepayment provisions. Borrower has also
requested the release of the Letter of Credit. Lender has agreed to modify the
Note and Deed of Trust, by means of an Amended and Restated Promissory Note
which shall incorporate and supersede the Note dated March 18, 2002, and by
means of a First Modification to Deed of Trust, and has agreed to release the
Letter of Credit pursuant to the conditions listed below.



--------------------------------------------------------------------------------

D. Borrower was also the only tenant in the Property when the March, 2002 Loan
was made to Borrower. Since that time, Borrower has entered into leases with LCF
Distributing, LLC and Transcription Express, Inc., and as a condition of this
Agreement, Borrower will secure Subordination, Nondisturbance and Attornment
Agreements from the above tenants and collaterally assign Borrower’s rights
under the Lease Agreements to Lender on a form or forms acceptable to Lender, in
Lender’s reasonable discretion. As a further condition to this Agreement, and as
a condition to release of the Letter of Credit, Borrower has agreed to deposit
with Lender a Cash Reserve in the amount of $229,261.00 by separate agreement
with Lender in accordance with Paragraph 5 below.

 

IN CONSIDERATION OF THE FOREGOING, the parties agree as follows:

 

1. Balance Due. After payment of the August 1, 2004 payment, the principal
balance of the Note will be Two Million Nine Hundred Forty Thousand Two Hundred
Fifty Four and 40/100 Dollars ($2,940,254.40). Borrower acknowledges and
represents (a) the above figures are true and correct, (b) there are no offsets,
and (c) there are no defenses to payment of the Note, enforcement of the Deed of
Trust, and other Loan Documents.

 

2. Taxes. As a condition to the effectiveness of this Agreement, Borrower shall
pay, on or before execution of this Agreement, first half 2004 real estate taxes
and any and all prior unpaid real estate taxes.

 

3. Modification of Loan Documents. Provided Borrower complies with all the terms
and conditions of this Agreement, Lender agrees to modify the Note and Deed of
Trust or have this Agreement serve as a modification of the Note and Deed of
Trust as follows:

 

(a) Lender will agree to modify the Note and Deed of Trust to provide that the
Maturity Date shall mean April 1, 2009, rather than April 1, 2007, pursuant to
the terms of the Amended and Restated Promissory Note.

 

(b) Lender will agree to Amend and Restate the Note and modify the Deed of Trust
to provide that the interest rate to be charged on the unpaid principal balance
of $2,940,254.40, as calculated after application of the August 1, 2004 payment,
shall be six and one-half percent (6.50%) per annum, and that the monthly
payments of principal and interest shall be as set forth in subparagraph (c)
below.

 

(c) The Monthly Installment Payment, at an interest rate of six and one-half
percent (6.50%) per annum, shall be Nineteen Thousand One Hundred Five and
08/100 Dollars ($19,105.08) beginning September 1, 2004, until the Maturity Date
(April 1, 2009). The new payment amount is calculated on an interest rate of six
and one-half percent (6.50%) accruing from August 1, 2004 on the basis of a
three hundred thirty-two (332) month amortization schedule. All unpaid principal
and interest must be paid in full on or before the Maturity Date.

 

(d) Lender agrees to amend the prepayment provisions of the Note to provide that
the Loan will be closed and not subject to prepayment until September 1, 2006;
thereafter Borrower shall have the right to prepay the entire principal balance
subject to prepayment penalty provisions, as outlined in the Amended and
Restated Promissory Note executed simultaneously herewith.

 

-2-



--------------------------------------------------------------------------------

4. Release. Borrower hereby releases Lender of and from any and all claims,
debts, causes of action and rights Borrower may have against Lender arising
indirectly or directly out of (a) the Loan Documents, as modified, (b) the
negotiations in connection therewith, and (c) the negotiations in connection
with this Agreement. For purposes of this paragraph, “Lender” shall include its
affiliates and their respective officers, agents, directors, employees,
attorneys, designees, successors and assigns.

 

5. Release of Letter of Credit; Additional Security. Borrower, to further secure
payment and performance of the Loan Documents executed with regard to the March,
2002 Loan provided Letter of Credit to Lender in the amount of $275,000.00.
Borrower has requested, and Lender agrees to release the 2002 Letter of Credit;
provided, however, as additional security for the Loan, and in lieu of any
Specific Guarantee guaranteeing either payment or performance of the Loan, and
as a condition of this modification, Borrower hereby agrees that, prior to the
closing of this modification by Lender, Borrower shall deposit with Lender, at
closing, a cash reserve in the amount of TWO HUNDRED TWENTY NINE THOUSAND TWO
HUNDRED SIXTY ONE DOLLARS ($229,261.00) (hereinafter referred to as “Cash
Reserve”) pursuant to an agreement acceptable to Lender, in Lender’s sole
discretion (which agreement will be prepared by Lender’s counsel prior to
closing). The agreement will provide that the Cash Reserve will be held by
Lender and released at the expiration of the term of the Note.

 

6. Subordination, Nondisturbance and Attornment Agreement and Lease Assignment.
To further secure payment of the obligations of the Note and Deed of Trust, as
modified, Borrower and LCF Distribution, LLC and Transcription Express, Inc.
shall execute Subordination, Nondisturbance and Attornment Agreements acceptable
to Lender, in Lender’s reasonable discretion, wherein the leases shall be
subordinated to Lender’s Deed of Trust. Lender agrees to grant non-disturbance
rights to the tenants provided the tenants subordinate their lease to the lien
of Lender’s Deed of Trust. Borrower shall further collaterally assign Borrower’s
rights under the leases to Lender by means of a Lease Assignment in form and
content satisfactory to Lender, in Lender’s reasonable discretion.

 

7. Assurances. The Deed of Trust shall continue to secure the obligations in the
Note and Deed of Trust, as modified. No payment or discharge of the Deed of
Trust is intended by this Agreement and the lien of the Deed of Trust shall
continue in full force as a first lien on the Property, unimpaired from the date
of its recordation. On or before the execution of this Agreement, Lender must be
provided with such assurances or subordinations, or both, as Lender deems
necessary in its sole and absolute judgment, to insure that the modification of
the Note and Deed of Trust will not affect Lender’s currently existing lien
position on the Property.

 

8. Representations. In addition to the representations and warranties set forth
in the Note and Deed of Trust, Borrower hereby represents and warrants to Lender
as follows:

 

(a) The Note and Deed of Trust, as they are to be modified, will be valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms, subject to any non-recourse or limited recourse provisions set
forth in the Note or Deed of Trust.

 

-3-



--------------------------------------------------------------------------------

(b) The Deed of Trust continues to be a first position lien on the Property.

 

(c) Other than failure to make payments when due pursuant to the Note and Deed
of Trust, no default or event of default has occurred and is continuing under
the Note or Deed of Trust and no event has occurred which, with the giving of
notice or the passage of time, would constitute such a default or event of
default.

 

(d) All warranties made by Borrower in the Note and Deed of Trust continue to be
true and correct and are hereby restated and reaffirmed.

 

(e) There has been no disposal, discharge, deposit, injection or escape, and no
dumping, leaking, spilling or placing, of any toxic or hazardous substance,
hazardous waste, pollutant, or contaminant (as defined under any applicable
federal or state law) on, in, under or from any of the Property and there is no
facility in or on the Property which is used for the treatment, storage or
disposal of any such toxic or hazardous substance, hazardous waste, pollutant or
contaminant.

 

9. Additional Conditions to Modification. Prior to the effectiveness of this
Agreement, Borrower must pay to Lender or the appropriate governmental
authority, and also execute the documents contemplated by this Agreement:

 

(a) All real estate taxes due on the property are current.

 

(b) All Lender’s costs and expenses associated with this Agreement, including,
but not limited to, attorneys’ fees and title company costs and expenses;

 

(c) An agreement regarding the Cash Reserve contemplated by paragraph 5 above,
as well as Subordination, Nondisturbance and Attornment Agreements and a Lease
Assignment as contemplated by paragraph 6 above.

 

(c) A modification fee, at the execution of this Agreement, in the sum of
$14,701.27; and

 

(d) Lender must be provided with such assurances and/or subordinations, in
Lender’s sole and absolute judgment, which are necessary for Lender to obtain
endorsements to Lender’s existing title insurance policy, to insure that the
modification of the Loan has not affected Lender’s first position lien on the
Property. Borrower shall pay all fees and costs incurred as a result of the
modification, including, but not limited to, title company fees and attorneys’
fees and costs. Lender shall be under no obligation to modify the Loan if Lender
is not able to obtain satisfactory endorsements to the title insurance policy or
obtain a new ALTA Lender’s Policy of Title Insurance insuring its lien to be a
first lien.

 

-4-



--------------------------------------------------------------------------------

10. Other Documents. Borrower shall execute, acknowledge and deliver any other
assignment, instrument or document as may be reasonably required to evidence or
confirm this Agreement, or otherwise carry out and fulfill its covenants and
obligations hereunder.

 

11. Miscellaneous.

 

(a) Prior Understandings/Entire Agreement. This Agreement supersedes all prior
arrangements and understandings between the parties relating to this Agreement
and constitutes the entire agreement of the parties.

 

(b) Time of the Essence. Time is of the essence with respect to the performance
of all terms, conditions and obligations of this Agreement.

 

(c) Governing Law. This Agreement shall be construed, governed and enforced in
accordance with Arizona law.

 

(d) Modification. This Agreement may be amended or modified only by written
instrument signed by Lender and Borrower; Lender may in its sole discretion
refuse to consent or agree to any amendments or modifications.

 

(e) Captions and Headings. Captions and headings are for reference purposes only
and shall not be used to construe this Agreement.

 

(f) Counterparts. This Agreement may be executed in counterparts, all of which
shall constitute one Agreement.

 

(g) Mutual Drafting. This Agreement has been drafted mutually by the parties and
shall be interpreted neither for nor against any party.

 

(h) Exhibits. All attached exhibits are incorporated herein by this reference.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

CATALYTICA ENERGY SYSTEMS, INC.,

    a Delaware corporation

By:

 

/s/ Robert W. Zack

--------------------------------------------------------------------------------

   

Robert W. Zack

   

Its Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

ARIZONA STATE COMPENSATION FUND, a corporation established pursuant to A.R.S.
§23-981 et seq.

By:

  Bank One Trust Company, NA, as investment manager for and on behalf of the
Arizona State Compensation Fund     By  

/s/ Teresa Reichwein

--------------------------------------------------------------------------------

       

Teresa Reichwein

Its Vice President

         

 

“Lender”

 

State of Arizona

 

County of Maricopa

 

On this the 9th day of August, 2004, before me, the undersigned Notary Public,
personally appeared Robert W. Zack, Chief Financial Officer of Catalytica Energy
Systems, Inc., a Delaware corporation, and that being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
his name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

/s/ Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

-6-



--------------------------------------------------------------------------------

State of Arizona

 

County of Maricopa

 

On this the 9th day of August, 2004, before me, the undersigned Notary Public,
personally appeared Teresa Reichwein, Vice President of Bank One Trust Company,
NA, as investment manager for and on behalf of the ARIZONA STATE COMPENSATION
FUND, a corporation established pursuant to A.R.S. §23-981 et seq., and that she
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing her name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

/s/ Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

-7-



--------------------------------------------------------------------------------

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 9th day of August,
2004, by and between the ARIZONA STATE COMPENSATION FUND, a corporation
established pursuant to Arizona Revised Statutes § 23-981 et seq. (“Lender”),
and CATALYTICA ENERGY SYSTEMS, INC., a Delaware corporation (“ Borrower”).

 

RECITALS:

 

WHEREAS, Borrower has requested that Lender modify the March, 2002 loan from
Lender in the original amount of $3,010,000.00. Borrower will execute an Amended
and Restated Promissory Note (the “Note”) in the principal amount of
$2,940,254.40 to Lender and the Note will be secured by, among other documents,
a Deed of Trust and Assignment of Rents and First Modification to Deed of Trust
(“Deed of Trust”);

 

WHEREAS, as additional security for the Loan, and in lieu of any Specific
Guarantee guaranteeing either payment or performance of the Loan, and as a
condition to release of the Irrevocable Letter of Credit provided to Lender in
the amount of $275,000.00 (“Letter of Credit”) given to secure the March, 2002
Loan, Borrower agrees, prior to close, to deposit with Lender a cash reserve in
the amount of TWO HUNDRED TWENTY NINE THOUSAND TWO HUNDRED SIXTY ONE DOLLARS
($229,261.00) (“Cash Reserve”), for the purpose of insuring that the monthly
installment payments of principal and interest in the amount of $19,105.08 may
be made for some period of time in the event of a default by Borrower which is
not cured within any applicable cure period. The Cash Reserve shall be for the
term of the Loan.

 

WHEREAS, Lender and Borrower desire to ratify the above agreements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, it is agreed as follows:

 

AGREEMENTS:

 

1. As additional security for the Loan, Borrower hereby agrees, that, prior to
close, Borrower shall deposit with Lender a cash reserve in the amount of TWO
HUNDRED TWENTY NINE THOUSAND TWO HUNDRED SIXTY ONE DOLLARS ($229,261.00) for the
purpose of insuring that, in the event of a default by Borrower which is not
cured within any applicable cure period, the monthly installment payments of
principal and interest in the amount of $19,105.08 each may be made until such
time as the default is cured by Borrower or the Cash Reserve Account is
exhausted. The Cash Reserve shall be for the term of the Loan. Lender agrees to
release and return the Cash Reserve to Borrower when the loan has been paid in
full.

 

2. Lender, at Lender’s option, in the event of a default by Borrower, which is
not cured within any applicable cure period, may apply the Cash Reserve proceeds
to either the Monthly Installment Payments of principal and interest; to any
amount due and owing pursuant to the loan documents; to any tenant improvements
or leasing commissions required with regard to any leases for the project; or to
the then outstanding principal balance of the Note; provided, however, in no
event shall the application of funds pursuant to the above entitle Lender to
recover an amount greater than that which would be recoverable on a non-recourse
loan as described herein in the absence of a Cash Reserve.

 

3. Borrower hereby agrees and acknowledges that the TWO HUNDRED TWENTY NINE
THOUSAND TWO HUNDRED SIXTY ONE DOLLARS ($229,261.00) will be placed by Lender in
an interest-bearing account (“Account) at Bank One, NA, or other bank or savings
and loan acceptable to Lender, in Lender’s sole discretion. The Account shall be
opened in Borrower’s name or in Lender’s name for the benefit of Borrower.
Borrower shall, if the Account is opened in Borrower’s name, endorse and assign
the Account to Lender and, in addition, Lender shall take a perfected security
interest in and to the Account. Lender shall retain actual physical possession
of the Account.

 

2



--------------------------------------------------------------------------------

4. Lender agrees to release and return the Cash Reserve to Borrower when the
Loan has been paid in full, provided Borrower is not in default under any of the
provisions of the Note, Deed of Trust, or any other loan documents.

 

5. Borrower agrees to give Lender documents or forms (including letters)
acceptable to Lender and its counsel, allowing Lender to hold possession of the
Cash Reserve and apply the proceeds of the Cash Reserve in accordance with the
above requirements; and to allow Lender to retain the Cash Reserve for the term
of the loan.

 

6. In the event the Cash Reserve proceeds are applied to the then outstanding
principal balance of the Note, such application shall be deemed to be a partial
prepayment of principal in accordance with the Note, and the balance of
principal remaining after such prepayment shall thereupon be reamortized on a
monthly installment basis from the date of the prepayment to the maturity date
of the loan at the interest rate that is being charged, pursuant to the Note, as
of the date of the prepayment. Upon any such prepayment by reason of application
of the proceeds of the Cash Reserve to the then outstanding principal balance of
the loan and anything to the contrary notwithstanding in the Note or Deed of
Trust securing the loan, Lender shall not charge Borrower a reinvestment fee or
prepayment penalty.

 

7. This Agreement shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns; provided, however that
Borrower may not assign or transfer any of its rights or obligations under this
Agreement.

 

8. No failure on the part of Lender to exercise, and no delay in exercising, any
remedy, right, power or privilege under this Agreement shall operate as a waiver
thereof. Any

 

3



--------------------------------------------------------------------------------

remedy, right, power, or privilege granted to Lender pursuant to this Agreement
may be exercised by Lender at any time, and from time to time, and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other remedy, right, power or privilege.

 

9. This Agreement may be amended or modified only by a written instrument signed
by Lender and Borrower; Lender may in its sole discretion refuse to consent or
agree to any amendments or modifications that may be proposed by Borrower.

 

10. Borrower and Lender agree that any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in Maricopa
County, Arizona under its Commercial Arbitration Rules, and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. This Agreement shall be governed by the laws of the State
of Arizona. In the event of any controversy or dispute arising out of this
Agreement, the prevailing party or parties shall be entitled to recover from the
non-prevailing party or parties, reasonable expenses including, without
limitation, attorney’s fees and costs incurred in the process of collection
under the terms of this Agreement.

 

11. All representations, warranties and covenants made by Borrower to Lender in
connection with this Agreement, or any other statement, instrument or
transaction contemplated hereby or relating hereto shall survive the execution
and delivery of this Agreement.

 

12. This Agreement shall be governed by, construed and interpreted in accordance
with, the internal law, and not the law of conflicts, of the State of Arizona.

 

13. This Agreement supersedes all prior arrangements and understandings between
Lender and Borrower relating to the subject matter hereof, and this Agreement
shall survive the making of the loan and continue until such time as the loan
shall have been fully paid and satisfied.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ARIZONA STATE COMPENSATION FUND, a corporation established pursuant to A.R.S.
§23-981 et seq.

By:

  Bank One Trust Company, NA, as investment manager for and on behalf of the
Arizona State Compensation Fund    

By

 

/s/ Teresa Reichwein

--------------------------------------------------------------------------------

       

Teresa Reichwein

Its Vice President

 

[ Lender ]

 

State of Arizona

 

County of Maricopa

 

On this the      day of August, 2004, before me, the undersigned Notary Public,
personally appeared Teresa Reichwein, Vice President of Bank One Trust Company,
NA, as investment manager for and on behalf of the ARIZONA STATE COMPENSATION
FUND, a corporation established pursuant to A.R.S. §23-981 et seq., and that she
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing her name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

/s/ Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

5



--------------------------------------------------------------------------------

CATALYTICA ENERGY SYSTEMS, INC.,

a Delaware corporation

By:

 

/s/ Robert W. Zack

--------------------------------------------------------------------------------

   

Robert W. Zack

   

Its Chief Financial Officer

     

 

[Borrower]

 

State of Arizona

 

County of Maricopa

 

On this the      day of August, 2004, before me, the undersigned Notary Public,
personally appeared Robert W. Zack, Chief Financial Officer of Catalytica Energy
Systems, Inc., a Delaware corporation, and that being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
his name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED

PROMISSORY NOTE

 

U.S. $2,940,254.40

  Phoenix, Arizona     August 9, 2004

 

On March 18, 2002, CATALYTICA ENERGY SYSTEMS, INC., a Delaware corporation, as
maker, executed a Promissory Note in the original principal amount of THREE
MILLION TEN THOUSAND AND NO/100 DOLLARS ($3,010,000.00) to the ARIZONA STATE
COMPENSATION FUND, a corporation established pursuant to Arizona Revised
Statutes § 23-981 et seq. (“Holder”). Maker and Holder, desire to amend and
restate the Promissory Note in its entirety in order that this Amended and
Restated Promissory Note shall incorporate and supersede the original Promissory
Note.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Maker and Holder hereby acknowledge, consent to and ratify
the following amendment and restatement of the Promissory Note to be effective
as of August 1, 2004.

 

FOR VALUE RECEIVED, CATALYTICA ENERGY SYSTEMS, INC., a Delaware corporation,
promises and agrees to pay to the ARIZONA STATE COMPENSATION FUND, a corporation
established pursuant to Arizona Revised Statutes § 23-981 et seq., or order, the
principal sum of TWO MILLION NINE HUNDRED FORTY TWO THOUSAND TWO HUNDRED FIFTY
FOUR AND 40/100 DOLLARS ($2,940,254.40) with interest on the unpaid principal
balance from the date of distribution of principal in accordance with this Note,
until paid, at the rate that is from time to time applicable as hereinafter set
forth.

 

Principal and interest shall be payable at Phoenix, Arizona, or such other place
as the holder hereof may designate, in fifty six (56) consecutive monthly
installments, computed on the basis of a three hundred thirty-two (332) month
amortization schedule, commencing on the Commencement Date (as hereinafter
defined) and continuing on the same day of each successive month thereafter
until the Maturity Date (as hereinafter defined) when all unpaid principal, all
accrued and unpaid interest, and any other amounts payable hereunder shall be
due and payable. Principal, interest and all other sums payable hereunder shall
be paid in lawful money of the United States of America.

 

1. DEFINITIONS.

 

As used in this Promissory Note, the following terms shall have the following
meanings:

 

a. “Commencement Date” shall mean September 1, 2004.



--------------------------------------------------------------------------------

b. “Deed of Trust” shall mean the Deed of Trust and Assignment of Rents of even
date herewith executed by Maker, as Trustor, in favor of First American Title
Insurance Company, as Trustee, and Payee, as Beneficiary, which Deed of Trust is
granted as security for this Note.

 

c. “Default Interest Rate” shall mean interest at a rate equal to six percent
(6%) per annum in excess of the Interest Rate in effect immediately prior to the
default.

 

d. “Holder” shall mean the Payee and any assignee or assignees to whom this Note
shall be endorsed.

 

e. “Interest Rate” shall mean six and one-half percent (6.50%) per annum.

 

f. “Loan Documents” shall mean (i) the Deed of Trust, and (ii) all other
documents and instruments which by their terms secure Maker’s obligations under
this Note.

 

g. “Loan Year” shall mean each one-year period beginning on the Commencement
Date and each anniversary of the Commencement Date.

 

h. “Maker” shall mean CATALYTICA ENERGY SYSTEMS, INC., a Delaware corporation.

 

i. “Maturity Date” shall mean April 1, 2009.

 

j. “Monthly Installment Payments” shall mean the Monthly Installment Payments
and the payments of principal, plus interest at the Interest Rate that are to be
made pursuant to Paragraph 2 of this Note beginning on the Commencement Date and
continuing for fifty six (56) consecutive months.

 

k. “Note” shall mean this Promissory Note in the principal sum of TWO MILLION
NINE HUNDRED FORTY TWO THOUSAND TWO HUNDRED FIFTY FOUR AND 40/100 DOLLARS
($2,940,254.40) .

 

l. “Payee” shall mean the ARIZONA STATE COMPENSATION FUND, a corporation
established pursuant to Arizona Revised Statutes § 23-981 et seq.

 

m. “Property” shall mean the real property and improvements thereon as described
in Exhibit “A” of the Deed of Trust.

 

2. MONTHLY INSTALLMENT PAYMENT

 

Commencing on the Commencement Date and continuing on the same day of each month
for fifty six (56) consecutive months, principal, plus interest at the Interest
Rate, shall be payable in Monthly Installment Payments which shall each be in
the amount of NINETEEN THOUSAND ONE HUNDRED FIVE AND 08/100 DOLLARS
($19,105.08), which monthly principal and interest payments are computed on the
basis of a 332-month amortization schedule.

 

-2-



--------------------------------------------------------------------------------

3. APPLICATION OF PAYMENTS.

 

Each amount received by the Holder shall be applied to the following items in
the following order, or as the Holder may otherwise elect if the Maker is then
in default hereunder or under any Loan Document:

 

a. Any amount due and unpaid hereunder, or under any Loan Document, other than a
Monthly Installment Payment.

 

b. Any due and unpaid interest hereunder.

 

c. Then to unpaid principal; provided, however, that Maker complies in all
respects with the provisions of this Note with respect to partial or full
prepayments.

 

4. LATE CHARGE.

 

Time is of the essence of payment. Upon failure to make any Monthly Installment
Payment, or pay any other amount due hereunder within ten (10) days of the date
due, Maker shall pay a charge not to exceed five percent (5%) of the Monthly
Installment Payment, or other amount due hereunder which is not paid within such
ten-day period. The assessment or collection by the Holder of any such charge
shall be without prejudice to the Holder’s rights under Paragraph 8 of this
Note. The foregoing five percent (5%) late charge shall not apply to the payment
of principal to be made upon the Maturity Date.

 

5. DEFAULT.

 

If Maker fails to make any Monthly Installment Payment within ten (10) days of
its due date, or fails to pay any other amount due under any Loan Document on
its due date, or if any default occurs under this Note, or if any Event of
Default occurs under the terms of any of the Loan Documents, then and in any of
such events, the remaining installments of principal, at the option of Holder
which shall be exercised by written notice sent to Maker, and in the Holder’s
sole discretion, shall at once become due and payable, and the unpaid principal
balance, together with (i) all accrued and unpaid interest, and (ii) any other
amounts payable hereunder and under the Loan Documents, shall thereupon bear
interest at the Default Interest Rate. The Default Interest Rate shall be in
effect only during the time any default remains uncured by Maker, and interest
shall again be charged at the Interest Rate after any default has been cured by
Maker. All amounts not paid when due and within any applicable grace period,
whether or not as a result of acceleration of the unpaid principal balance, and
whether or not the Holder has notified the Maker of the occurrence of an Event
of Default, shall bear interest at the Default Interest Rate, and at such time
as judgment is obtained for any amounts owing under this Note or under any of
the Loan Documents, interest shall continue to accrue on the amount of the
judgment, until it is paid, at the Default Interest Rate.

 

-3-



--------------------------------------------------------------------------------

6. OPTIONAL FULL PREPAYMENT.

 

Maker shall at no time and in no event have any right to prepay all or any part
of the principal balance, except as set forth as follows: The Loan will be
closed and not subject to prepayment by Maker during the first two (2) Loan
Years. Commencing with the third (3rd) Loan Year, Maker shall have the right to
prepay the entire (but not less than the entire) principal balance on any date
upon which a Monthly Installment Payment is due, provided that:

 

a. The Holder shall have received not less than sixty (60) days’ prior written
notice of the prepayment, delivered no earlier than sixty (60) days prior to the
end of the second (2nd) Loan Year, specifying the date upon which the prepayment
is to be made; and

 

b. At the time of the giving of the Notice and at the time specified for
prepayment, Maker shall have made all payments required under this Note and no
Event of Default shall have occurred and be continuing under the Deed of Trust,
Note, and Loan Documents, or any other documents securing the Loan.

 

c. The prepayment shall be accompanied by all payments due under this Note, and
under the Loan Documents, plus a reinvestment fee equal to three percent (3%) of
the outstanding principal balance if paid at any time during the third (3rd)
Loan Year and reducing at the rate of one percent per year for each year
thereafter to a minimum of one percent (1%). Anything in this Paragraph 6 to the
contrary notwithstanding, any prepayment by reason of casualty or condemnation
proceeds shall not be subject to a reinvestment fee or prepayment penalty.

 

Anything in this Paragraph to the contrary notwithstanding, there shall be no
reinvestment fee or prepayment penalty for prepayment of the Loan during the
last one hundred eighty (180) days of the Loan.

 

7. SECURITY.

 

The indebtedness evidenced by this Note is secured by the Deed of Trust and by
the other documents and instruments referred to in the Loan Documents. The Loan
Documents contain additional rights with respect to the Holder’s right to
accelerate the principal balance of this Note.

 

8. MISCELLANEOUS

 

a. Maker and any endorsers and guarantors of this Note jointly and severally
waive diligence, demand, presentment for payment, protest and notice of
nonpayment and of protest, notice of default, notice of acceleration, and all
other notices or demands of any kind. They jointly and severally consent,
without notice to them and without release of their liability, to extensions or
accommodations given by the Holder hereof, to the release, or exchange of any
security or any Loan Document, and to the release, in whole or in part, of any
other Maker, endorser, or guarantor; and they each agree to make payment without
the prior resort of the Holder hereof to any security or against any other maker
or endorser.

 

-4-



--------------------------------------------------------------------------------

b. Maker and any endorsers and guarantors of this Note jointly and severally
agree to pay all costs of collection. Costs of collection include, without
limitation, reasonable attorneys’ fees if this Note is placed in the hands of
attorneys for collection, whether or not suit is brought, and any fees incurred
in the United States Bankruptcy Court, together with all court costs and other
expenses incurred in the prosecution of suit, or any claim in the United States
Bankruptcy Court.

 

c. Notwithstanding any provision herein or in any document or instrument now or
hereinafter securing this Note, the total liability for payments in the nature
of interest shall not exceed the limits now imposed, or hereafter imposed if
such limits shall be higher, by the applicable laws of the State of Arizona, and
this Note shall be construed according to the laws of the State of Arizona.

 

d. Failure of the Holder to exercise any option hereunder shall not constitute a
waiver of the right to exercise the same in the event of any subsequent default,
or in the event of continuance of any existing default.

 

e. Any notice to Maker provided for in this Note shall be deemed given when it
is deposited in the United States mail, postage prepaid, addressed to Maker, at
the property address shown on the Holder’s records, or to such other address as
Maker may designate by notice to Holder.

 

f. The Holder may, at its option, upon the request of Maker, extend the time for
payment of the indebtedness or reduce payments thereon or accept a renewal note
or notes therefore and any such extension, reduction or renewal shall not
release the undersigned or any endorser or guarantor on any liability hereunder.

 

g. Nothing contained herein shall be deemed or construed to constitute Maker and
Payee or any other Holder partners or joint venturers. The only relationship
between Maker and Payee or other Holder is that of debtor and creditor.

 

h. The indebtedness evidenced by this Note is secured by, among other documents,
a Deed of Trust and Assignment of Rents of even date herewith, and reference is
made to the Deed of Trust for additional rights as to acceleration of the
principal balance of this Note.

 

9. LIMITED RECOURSE

 

This Note shall be “nonrecourse” to Maker and any officer, shareholder, member
or limited or general partner of any of them and their respective affiliates and
their respective officers, agents, directors, employees, attorneys, designees,
successors and assigns and the Holder agrees that it will not exercise any right
to institute any action against Maker or any officer, shareholder, member or
limited or general partner or any of them and their respective affiliates and
their respective officers, agents, directors, employees, attorneys, designees,

 

-5-



--------------------------------------------------------------------------------

successor and assigns for the payment of any sum of money or the performance of
any other obligation which is, or may be, payable or due under the Deed of
Trust, this Note, the Security Agreement or all Loan Documents. Notwithstanding
the foregoing, nothing contained herein shall be deemed to prejudice the rights
of the Holder, as defined in this Note, (a) to foreclose by trustee’s sale or
judicial foreclosure the Deed of Trust or to enforce any of its other rights or
remedies under any documents securing this Note relating to the Property; (b) to
recover from Maker and/or any officer, shareholder, member, or limited or
general partner of Maker any funds, damages or costs incurred as a result of
fraud, intentional misrepresentation or waste by Maker and/or any officer,
shareholder, member, or limited or general partner of Maker; (c) to recover any
damage due to waste occurring subsequent to a five-day written notice to Maker
of an event of default by or on behalf of the Maker from and after the date
hereof; (d) to recover from Maker and/or any officer, shareholder, member, or
limited or general partner of Maker any condemnation or insurance proceeds, or
other funds or payments attributable to the Property misappropriated by Maker
and/or any officer, shareholder, member, or limited or general partner of Maker
or any affiliate of Maker; (e) to recover any real property taxes owed at the
time Holder obtains title to the Property; (f) after the occurrence of a default
and upon 5-days’ written notice to Maker, to recover any tenant security
deposits, prepaid rents or other similar sums paid to, received by Maker in
connection with the operation of the Property subsequent to the default; (g)
after the occurrence of a default and upon 5-days’ written notice to Maker, to
recover any gross revenue, income or profit from the Property received
subsequent to the occurrence of a default hereunder sufficient to pay any
portion of the indebtedness secured by the Deed of Trust securing this Note,
operating and maintenance expenses of the Property, insurance premiums for the
Property, deposits required to be made into a reserve account for replacement or
other sums required by the documents securing this Note to be paid or deposited,
to the extent such sums were not paid or deposited during such period; (h)
subject to the provisions below, to recover from Maker costs, including those of
investigation and clean-up, incurred in connection with the presence, use or
release on, under or about the Property of hazardous or toxic substances; or (i)
to collect from Borrower, and, under subsections (b), (d), (f) and (g) only,
from any officer, shareholder, member, or general partner of Borrower,
reasonable attorneys’ fees incurred in collecting any of the foregoing. Any
amounts owed pursuant to the foregoing shall be payable upon demand by Holder
and shall bear interest from the date of demand at the Default Interest Rate.

 

With regard to (h) above nothing contained herein shall be construed to limit
the right of Maker: (i) at its option, to be exercised within ten (10) days
following Maker’s receipt of the notice from Holder described below, to elect to
take steps which may be required to contest, satisfy or discharge any such
liability, in which event Holder shall permit Maker to take such steps for so
long as Maker shall be acting diligently and in accordance with the applicable
environmental laws, provided Maker shall post any bond or other security
required by the applicable environmental laws or as reasonable required by
Holder, (ii) to perform or pay for any clean-up of hazardous materials or (iii)
to pursue its legal remedies against any person or entity who may be responsible
for the payment or discharge of such liabilities or the costs thereof. Holder
shall give Maker prompt notice in writing of any violation of any environmental
law or lien or charge against the Property with respect to the release or
presence of any hazardous material at the Property.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed the date first above written.

 

CATALYTICA ENERGY SYSTEMS, INC.,

a Delaware corporation

By:

 

/s/ Robert W. Zack

--------------------------------------------------------------------------------

   

Robert W. Zack

   

Its Chief Financial Officer

Address:

 

1388 North Tech Boulevard

   

Gilbert, AZ 85233

 

-7-



--------------------------------------------------------------------------------

WHEN RECORDED RETURN TO:

William G. Ridenour, Esq.

Ridenour, Hienton, Harper, Kelhoffer,

Lewis & Garth, P.L.L.C.

201 North Central Ave., Suite 3300

Phoenix, Arizona 85004

 

FIRST MODIFICATION TO DEED OF TRUST

 

The undersigned, CATALYTICA ENERGY SYSTEMS, INC., a Delaware corporation,
designated as “Trustor” and the ARIZONA STATE COMPENSATION FUND, a corporation
established pursuant to Arizona Revised Statutes § 23-981 et seq., defined as
“Beneficiary,” pursuant to the terms and provisions of that certain Deed of
Trust and Assignment of Rents dated March 18, 2002, and recorded March 20, 2002,
at Recorder’s No. 20020286155, records of Maricopa County, Arizona, for good and
valuable consideration, the receipt of which is hereby acknowledged, do hereby
cause and consent to, and ratify the following modifications to such Deed of
Trust:

 

1. Paragraph “One” under “FOR THE PURPOSE OF SECURING” at the top of Page 3 is
hereby deleted and is replaced with the following:

 

“One: Payment of the indebtedness evidenced by an Amended and Restated
Promissory Note (and any renewals, extensions or modifications thereof) in the
principal sum of TWO MILLION NINE HUNDRED FORTY THOUSAND TWO HUNDRED FIFTY FOUR
AND 40/100 DOLLARS ($2,940,254.40), executed by Trustor and delivered to
Beneficiary, together with interest thereon, late charges and collection costs
as provided by said Second Amended and Restated Promissory Note (hereinafter
referred to as the “Note”)

 

2. Paragraph 31 of the Deed of Trust is deleted in its entirety.

 

Trustor hereby agrees to pay any and all costs incurred with regard to the
preparation of this First Modification of Deed of Trust including, but not
limited to, Beneficiary’s attorneys’ fees and costs .

 

Trustor hereby reaffirms that each and all provisions of this Deed of Trust, and
all documents executed in connection therewith, are and shall remain in full
force and effect, shall continue to constitute the binding obligations of
Trustor, and have not been waived, amended or otherwise affected, except to the
extent specifically set forth in this First Modification to Deed of Trust. In
addition, Trustor acknowledges that there exists no default on the part of
Beneficiary with regard to this Deed of Trust, nor any state of facts which with
notice, the passage of time, or both, could ripen into default on the part of
Beneficiary.



--------------------------------------------------------------------------------

Except to the extent set forth in this First Modification to Deed of Trust, all
other terms and conditions of the Deed of Trust remain the same and in full
force and effect.

 

IN WITNESS WHEREOF, this First Modification to Deed of Trust was executed this
     day of August, 2004.

 

CATALYTICA ENERGY SYSTEMS, INC.,

a Delaware corporation

By:

 

/s/ Robert W. Zack

--------------------------------------------------------------------------------

   

Robert W. Zack

   

Its Chief Financial Officer

 

[Borrower]

 

State of Arizona

 

County of Maricopa

 

On this the      day of August, 2004, before me, the undersigned Notary Public,
personally appeared Robert W. Zack, Chief Financial Officer of Catalytica Energy
Systems, Inc., a Delaware corporation, and that being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
his name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

/s/ Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

-2-



--------------------------------------------------------------------------------

ARIZONA STATE COMPENSATION FUND, a corporation established pursuant to A.R.S.
§23-981 et seq. By:   Bank One Trust Company, NA, as investment manager for and
on behalf of the Arizona State Compensation Fund     By  

/s/ Teresa Reichwein

--------------------------------------------------------------------------------

       

Teresa Reichwein

Its Vice President

 

State of Arizona

 

County of Maricopa

 

On this the      day of August, 2004, before me, the undersigned Notary Public,
personally appeared Teresa Reichwein, Vice President of Bank One Trust Company,
NA, as investment manager for and on behalf of the ARIZONA STATE COMPENSATION
FUND, a corporation established pursuant to A.R.S. §23-981 et seq., and that she
being authorized so to do, executed the foregoing instrument for the purposes
therein contained, by signing her name thereto.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

10/01/05

--------------------------------------------------------------------------------

 

/s/ Patricia M. Downs

--------------------------------------------------------------------------------

Commission Expiration

 

Notary Public

 

-3-